Exhibit 10.2

 

NEITHER THIS NOTE NOR THE LLC UNITS ISSUABLE UPON THE CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY JURISDICTION.  THESE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM.  BY ACQUIRING THIS NOTE, THE
HOLDER REPRESENTS THAT THE HOLDER WILL NOT SELL OR OTHERWISE DISPOSE OF THIS
NOTE OR THE LLC UNITS ISSUABLE UPON CONVERSION HEREOF WITHOUT REGISTRATION OR
EXEMPTION THEREFROM.

 

CONVERTIBLE SENIOR SECURED PROMISSORY NOTE

 

$15,000,000

 

March 10, 2017

 

For value received, IFMI, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Company”), promises to pay to DGC Family
Fintech Trust (the “Holder”), the principal amount of $15,000,000, together with
all accrued and unpaid interest thereon (the “Outstanding Amount”).  This
convertible senior secured promissory note (this “Note”) has been issued
pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”) dated as of the date hereof by and between the Company and the
Holder, and, for purposes of Article VI and Sections 7.3, 7.4, 7.5 and 7.6
thereof, Institutional Financial Markets, Inc. (the “Parent”).  This Note is
subject to the following terms and conditions:

 

1.                                      Note.

 

(a)                                 Maturity.  The Outstanding Amount shall be
due and payable in full on March 10, 2022, provided that, upon 30 days’ prior
written notice, the Company shall have the right, in its sole discretion, to
extend the maturity date for an additional one-year period (as may be extended,
the “Maturity Date”), unless this Note shall have been earlier converted in
accordance with Section 2.

 

(b)                                 Interest.  Interest shall accrue from the
date of this Note on the unpaid principal amount at a rate equal to eight
percent (8%) per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days from the date of this Note until the principal
amount and all interest accrued thereon are paid (or converted, as provided in
Section 2).  Interest shall be payable in cash quarterly on each January 1,
April 1, July 1, and October 1 (each, an “Interest Payment Date”) until the
Maturity Date, commencing on the first Interest Payment Date to occur after the
Closing under the Purchase Agreement; provided, however, that if no Event of
Default has occurred, in the event that dividends of less than Two Cents ($0.02)
per share are paid on the Common Stock in the fiscal quarter prior to any
Interest Payment Date, then the Company shall have the option, in its sole
discretion, to pay one-half of the interest payable on such Interest Payment
Date in cash, in which event the remaining one-half of the interest otherwise
payable on such Interest Payment Date shall accrue and be added to the
Outstanding Amount as of such Interest Payment Date; provided, further, that if
the Company elects to only pay in cash one-half of interest payable on an
Interest Payment Date, the Company will provide written notice to the Holder of
such election at least ten (10) days prior to the

 

1

--------------------------------------------------------------------------------


 

relevant Interest Payment Date.  Such notice shall set forth the amount of
interest in cash not paid, as well as the revised Outstanding Amount.  Upon the
occurrence of any Event of Default and after any applicable cure period as
described in Section 9 and for so long as such Event of Default continues, all
principal, interest and other amounts payable under this Note shall bear
interest at a rate equal to nine percent (9%) per annum (the “Default Rate”).

 

(c)                                  No Prepayment Without Consent.  This Note
shall not be prepaid in whole or in part prior to the Maturity Date without the
prior written consent of the Holder (which may be granted or withheld in its
sole discretion).

 

(d)                                 Collateral.  The obligations under this Note
prior to the Conversion in full of this Note shall be secured pursuant to that
certain Pledge Agreement, dated the date hereof, by and between the Company and
Holder.

 

2.                                      Conversion.  At any time following the
date hereof (including, for the avoidance of doubt, at any time prior to 5:00
p.m. (ET) on the business day prior to the Maturity Date), the Holder shall have
the right, in the Holder’s sole discretion, to convert all or any part of the
Outstanding Amount of this Note (the “Conversion”), without the payment of any
additional consideration therefor, into the number of fully paid and
nonassessable LLC Units that is determined by dividing (i) the portion of the
Outstanding Amount being converted by (ii) $1.45 (the “Conversion Price”).  The
Conversion Price is subject to adjustment if the Company, at any time while this
Note is outstanding:  (i) pays a dividend of LLC Units or otherwise makes a
distribution or distributions on LLC Units or any other equity or equity
equivalent securities payable in LLC Units (which, for avoidance of doubt, shall
not include any LLC Units issued by the Company upon conversion of this Note),
(ii) subdivides outstanding LLC Units into a larger number of units,
(iii) combines (including by way of reverse split) outstanding LLC Units into a
smaller number of units, (iv) issues by reclassification of LLC Units any LLC
Units of the Company or (v) takes any similar action or any action designed to
have a similar effect, then in each case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of LLC Units
(excluding LLC Units held in treasury, if any) outstanding immediately before
such event and of which the denominator shall be the number of LLC Units
outstanding immediately after such event, and the number of LLC Units issuable
upon Conversion shall be proportionately adjusted such that the aggregate
Conversion Price of this Note shall remain unchanged.  Any adjustment made
pursuant to this Section 2 shall become effective immediately after the record
date for the determination of members entitled to participate in such event
described in clauses (i) through (v) and shall become effective immediately
after the effective date in the case of a subdivision, combination,
reclassification or similar action.  Whenever the Conversion Price is adjusted
pursuant to this Section 2, the Company shall promptly notify the Holder, in
accordance with the Purchase Agreement, of the Conversion Price after such
adjustment, any resulting adjustment to the number of LLC Units issuable upon
Conversion and a brief statement of the facts requiring such adjustment.

 

3.                                      Mechanics and Effect of Conversion.

 

(a)                                 If the Holder wishes to exercise its right
to effect a Conversion, the Holder shall provide the Company with a written
notice of its election, and shall agree in writing to be bound by the Amended
and Restated Limited Liability Company Agreement of the Company, dated

 

2

--------------------------------------------------------------------------------


 

December 16, 2009, as amended, in accordance with Section 10.2 thereof to the
extent the Holder is not so bound upon effecting such Conversion.

 

(b)                                 No fractional LLC Units will be issued upon
conversion of this Note.  In lieu of any fractional LLC Unit to which the Holder
would otherwise be entitled, the Company shall pay to the Holder in cash the
unconverted amount that would otherwise be converted into such fractional LLC
Unit.

 

(c)                                  In the event that all or any portion of
this Note is converted pursuant to Section 2, promptly after such Conversion,
the Holder shall surrender this Note, duly endorsed, to the Company and this
Note shall thereupon be canceled.  At its expense, the Company shall as promptly
as practicable (but in no event more than five (5) days after the Holder’s
surrender of this Note) issue and deliver to the Holder (i) the number of LLC
Units to which the Holder is entitled upon such Conversion, (ii) any accrued
interest from the Interest Payment Date immediately prior to Conversion through
the date of Conversion, (iii) if applicable, a check payable to the Holder for
any cash amounts payable as described in Section 3(b), and (iv) in the case of a
partial Conversion of this Note, a new promissory note (a “Replacement Note”),
duly endorsed by the Parent and the Company, representing the unconverted
portion of the Outstanding Amount, the terms and conditions of which Replacement
Note shall be identical to this Note (except for the Outstanding Amount
thereunder).

 

(d)                                 Upon issuance of LLC Units in respect of a
Conversion of the entire Outstanding Amount or, in the case of a partial
Conversion of this Note, upon issuance of LLC Units and a Replacement Note in
respect of such partial Conversion, all rights with respect to this Note shall
terminate, whether or not this Note has been surrendered for cancellation.  The
Holder shall be treated for all purposes as the record holder of LLC Units
issued upon Conversion.

 

(e)                                  Upon a Conversion of all or any portion of
the Outstanding Amount and the issuance of LLC Units to the Holder, the Holder
shall have the same rights of redemption, if any, held by the holders of LLC
Units as set forth in the LLC Agreement; provided, however, that Holder shall
have no such redemption rights with respect to any LLC Units issued in
connection with this Note if the Board of Directors of Parent, after
consultation with legal counsel, determines in good faith and in its sole
discretion that satisfaction of such redemption by Parent with shares of its
Common Stock would (i) jeopardize or endanger the availability to Parent of its
net operating loss and net capital loss carryforwards and certain other tax
benefits under Section 382 of the Code or (ii) constitute a “Change of Control”
under that certain Junior Subordinated Indenture, dated as of June 25, 2007, by
and between Parent (formerly Alesco Financial Inc.) and Wells Fargo Bank, N.A.,
as trustee.

 

4.                                      Covenants of the Company.  The Company
covenants to the Holder that, from the date hereof until all principal, interest
and other amounts payable under this Note have been paid in full, the Company
shall, except as otherwise agreed in writing by the Holder:

 

(a)                                 take such limited liability company action
as may be necessary from time to time to cause the LLC Units to be issued upon
Conversion of this Note pursuant to Section 2 to be duly authorized, validly
issued, fully paid and non-assessable;

 

3

--------------------------------------------------------------------------------


 

(b)                                 punctually pay the principal and interest
payable on this Note, and any other amount due and payable under this Note in
the manner specified in this Note;

 

(c)                                  give written notice promptly to the Holder
of any condition or event that constitutes, or is reasonably expected to
constitute, an Event of Default;

 

(d)                                 not avoid or seek to avoid the observance or
performance of any of the terms of this Note through any reorganization,
recapitalization, transfer of assets or other voluntary action; and

 

(e)                                  not create or incur any Encumbrance in or
on its property or Assets, whether now owned or hereinafter acquired, or upon
any income or revenues or rights therefrom, except:

 

(i)                                   Encumbrances existing on the date hereof
and previously disclosed to the Holder;

 

(ii)                                Encumbrances for property taxes and
assessments or other governmental charges or levies and liens that are not
overdue for more than 90 days; or

 

(iii)                             Encumbrances of or resulting from any
Judgment, the time for appeal or petition for rehearing of which shall not have
expired or in respect of which the Company shall in good faith be prosecuting an
appeal or other Proceeding for a review and in respect of which a stay of
execution pending such appeal or Proceeding shall have been secured.

 

5.                                      Redemption of LLC Units.  Until the
Parent’s stockholders approve the Stockholder Proposal, the Holder shall not be
permitted to redeem any LLC Units received upon a Conversion of this Note if
satisfaction of such redemption by Parent with shares of its Common Stock would
result in the Parent issuing a number of shares of Common Stock that, when
aggregated with any shares of Common Stock previously issued to the Holder in
connection with a redemption of LLC Units received by the Holder upon any
Conversion of this Note, equals or exceeds twenty percent (20%) of the
outstanding Common Stock as of the date of this Note.  Notwithstanding the
foregoing, upon written request by the Holder to redeem any LLC Units received
upon a Conversion of this Note, Parent may elect, in its sole discretion, to
redeem such LLC Units in cash.

 

6.                                      Voting Proxy.

 

(a)                                 If following any Conversion of this Note the
Parent owns a number of LLC Units representing less than a majority of the votes
entitled to be cast at any Meeting (as defined below), then for so long as the
Parent owns a number of LLC Units representing less than a majority of the votes
entitled to be cast at any Meeting, the Holder hereby grants to and appoints the
Parent as the Holder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of the Holder, to vote at
any Meeting the number of LLC Units owned by the Holder as of the record date of
such Meeting equal to the Additional Units (as defined below).  Such
attorney-in-fact may evidence the taking of any action, giving of any consent or
the voting of such Additional Units by the execution of any document or
instrument for such

 

4

--------------------------------------------------------------------------------


 

purpose in the name of the Holder.  The Holder hereby affirms that the proxy set
forth in this Section 6 is given in connection with, and in consideration of,
this Note. The Holder hereby further affirms that this proxy is coupled with an
interest and may not be revoked unless otherwise terminated by the mutual
consent of the Holder and the Parent. The Holder hereby ratifies and confirms
all that the proxy and attorney-in-fact appointed pursuant to this Section 6 may
lawfully do or cause to be done by virtue hereof.  Notwithstanding anything to
the contrary herein, upon the earlier to occur of a Notice Default and an
Automatic Default, the proxy shall, without further action by any party, be
automatically revoked.

 

(b)                                 For purposes of this Section 6, the
following terms have the meanings set forth below:

 

(i)                                     “Additional Units” means the number of
LLC Units representing fifty percent (50%) of the votes entitled to be cast at
any Meeting, plus one LLC Unit, minus the number of LLC Units owned by Parent as
of the record date of such Meeting; and

 

(ii)                                  “Meeting” shall mean any meeting of the
holders of LLC Units, or any adjournment thereof or any other circumstances upon
which a vote, agreement, consent (including unanimous written consents) or other
approval is sought from the holders of LLC Units.

 

7.                                      Transfer Restrictions.  Upon a
Conversion of all or any portion of the Outstanding Amount and the issuance of
LLC Units, no such LLC Units may be sold, assigned or otherwise transferred by
the holder thereof to any other party unless the transferee of such LLC Units
agrees in writing in a form acceptable to the Company in its reasonable
discretion to be bound by the provisions of this Section 7 and the provisions of
Sections 3(e), 5 and 6 of this Note.

 

8.                                      Form of Payment.  Except as otherwise
set forth herein, all payments due hereunder shall be made in lawful money of
the United States of America to such account or at such place as may be
designated in writing by the Holder from time to time.  Payment shall be
credited first to the accrued interest then due and payable and the remainder
applied to principal.

 

9.                                      Priorities.  The indebtedness evidenced
by this Note and the payment of all principal, interest and any other amounts
payable hereunder is a senior obligation of the Company and shall be Senior (as
hereinafter defined) to, and have priority in right of payment over, all
Indebtedness (as hereinafter defined) of the Company incurred following the date
hereof and any subordinated or junior subordinated Indebtedness outstanding as
of the date hereof.  “Senior” means that, in the event of any default in the
payment of the obligations represented by this Note or of any liquidation,
insolvency, bankruptcy, reorganization or similar proceedings relating to the
Company, all amounts payable under this Note shall first be paid in full before
any payment is made upon any other Indebtedness hereinafter incurred (including
any Indebtedness guaranteed by the Company) or any subordinated or junior
subordinated Indebtedness outstanding as of the date hereof, and, in any such
event, any payment or distribution of any character which shall be made in
respect of any other Indebtedness of Company shall be paid to the Holder for
application to the payment hereof, unless and until the obligations under this
Note shall have been paid and satisfied in full.  “Indebtedness” means, with
respect to a specified

 

5

--------------------------------------------------------------------------------


 

Person:  (a) all indebtedness of such Person for borrowed money; (b) all
obligations of such Person for the deferred purchase price of property or
services (other than current accounts payable and accrued expenses incurred in
the ordinary course of business irrespective of when paid); (c) all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements, credit
agreements or other similar instruments; (d) all obligations and liabilities of
such Person created or arising under any conditional sales or other title
retention agreements with respect to property used and/or acquired by such
Person; (e) all capitalized lease obligations of such Person; (f) all aggregate
mark-to-market exposure of such Person under hedging agreements; (g) all
obligations in respect of letters of credit (whether drawn or supporting
obligations that constitute Indebtedness) and bankers’ acceptances; (h) all
obligations referred to in clauses (a) through (g) of this definition of another
Person guaranteed by the specified Person or secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) an Encumbrance upon property owned by the specified Person, whether
or not the specified Person has assumed or become liable for the payment of such
Indebtedness.

 

9.                                      Events of Default.  An “Event of
Default” shall be deemed to have occurred if:

 

(a)                                 subject to Section 1(b), the Company shall
fail to pay as and when due (i) any payment of principal and such nonpayment
shall continue uncured for a period of thirty (30) days or (ii) two
(2) consecutive payments of interest required to be paid to Noteholder in cash
under the Note;

 

(b)                                 the Company fails to perform any material
covenant or agreement under the Note, and such failure continues or is not cured
within thirty (30) days after written notice by the Noteholder to the Company;

 

(c)                                  Parent or the Company applies for or
consents to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) makes a general
assignment for the benefit of itself or any of its creditors, or (iii) commences
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect;

 

(d)                                 proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Company or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
the Company, or the debts thereof under any bankruptcy, insolvency or other
similar law are commenced and an order for relief entered or such proceeding is
not dismissed or discharged within ninety (90) days of commencement;

 

(e)                                  there is entered against the Company a
final judgment for the payment of money in an aggregate amount exceeding
$500,000 and such judgment shall remain unsatisfied or without a stay in respect
thereof for a period of sixty (60) days;

 

(f)                                   the Company shall fail to pay when due any
obligation, whether direct or contingent, for indebtedness exceeding $500,000,
or shall breach or default with respect to any term of any loan agreement,
mortgage, indenture or other agreement pursuant to which such obligation for
indebtedness was created or securing such obligation if the effect of such
breach or

 

6

--------------------------------------------------------------------------------


 

default is to cause, or to permit the holder or holders of that indebtedness (or
a trustee on behalf of such holder or holders), to cause that indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

 

(g)                                  a Change in Control shall have occurred. 
For purposes of the Note, the term “Change in Control” shall mean any one of the
following events:  (i) any person or group (other than the Noteholder, Daniel
Cohen, members of Daniel Cohen’s Family Group (as defined below) and each of its
and their controlled affiliates and principals) is or becomes a beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the aggregate
voting power represented by all issued and outstanding capital stock of Parent,
(ii) the stockholders of Parent or the members of the Company approve a plan of
liquidation or dissolution of Parent or the Company or a sale of all or
substantially all of Parent’s or the Company’s assets, as applicable; or
(iii) Parent or the Company, as applicable, has entered into a definitive
agreement, the consummation of which would result in the occurrence of any of
the events described in clauses (i) or (ii) above.  For purposes of the Note,
the term “Family Group” means, with respect to any Person, such Person and such
Person’s spouse, parent, sibling and descendants (whether natural or adopted)
and any estate, trust, family limited partnership, limited liability company or
other entity wholly owned, directly or indirectly, by such Person or such
Person’s spouse, parent, sibling and/or descendant that is and remains for the
benefit of such Person and/or such Person’s spouse, parent, sibling and/or
descendants and any self-directed retirement plan for such individual.

 

Notwithstanding the foregoing, the occurrence of any of the foregoing events
described in clauses (a) through (g) above shall not constitute an “Event of
Default” under the Note to the extent that such event is primarily caused by the
Noteholder, Daniel Cohen, its or their controlled affiliates and principals
and/or members of Daniel Cohen’s Family Group.

 

Upon the occurrence or existence of any Event of Default described in clause
(a), clause (b), clause (e), clause (f) or clause (g) above and at any time
thereafter during the continuance of such Event of Default, the Noteholder may,
by written notice to the Company, declare a default under the Note (a “Notice
Default”), whereupon the entire unpaid principal amount outstanding and all
interest accrued and unpaid on the Note to be immediately due and payable.

 

Upon the occurrence or existence of any Event of Default described in clause
(c) or clause (d) above, immediately and without notice, the entire unpaid
principal amount outstanding and all interest accrued and unpaid on the Note
shall automatically become immediately due and payable (an “Automatic Default”).

 

10.                               Survival.  The provisions of Sections 3(e), 5,
6 and 7 shall survive the Maturity Date, any full payment of the outstanding
principal amount of this Note, the full Conversion of this Note and any
cancellation or termination of this Note.

 

11.                               Miscellaneous.

 

(a)                                 This Note and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with

 

7

--------------------------------------------------------------------------------


 

the laws of the State of New York without regard to its conflicts of law
principles or the conflicts of law principles of any other state in either case
that would result in the application of the laws of any other state.

 

(b)                                 Any notice or other communication required
or permitted to be given hereunder shall be in writing and given as provided in
the Purchase Agreement.

 

(c)                                  In the event any interest is paid on this
Note which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.

 

(d)                                 Amendments to any provision of this Note may
be made or compliance with any term, covenant, agreement, condition or provision
set forth in this Note may be waived (either generally or in a particular
instance and either retroactively or prospectively) only upon written consent of
the Company and the Holder.  Any amendment or waiver effected in accordance
herewith shall apply to and be binding upon the Holder, upon each future holder
of this Note and upon the Company, whether or not this Note shall have been
marked to indicate such amendment or waiver.  No such amendment or waiver shall
extend to or affect any obligation not expressly amended or waived or impair any
right consequent thereon.

 

(e)                                  This Note may not be assigned by any holder
without the prior written approval of the Company.

 

(f)                                   The Company hereby waives diligence,
presentment, protest and demand, notice of protest, notice of dishonor, notice
of nonpayment and any and all other notices and demands in connection with the
delivery, acceptance, performance, default or enforcement of this Note. The
Company further waives, to the full extent permitted by Law, the right to plead
any and all statutes of limitations as a defense to any demand on this Note.

 

(g)                                  The Company agrees to pay up to $15,000 of 
Holder’s legal fees and expenses in connection with the negotiation of this Note
and the Purchase Agreement, and to pay all reasonable costs and expenses
actually incurred by the Holder in connection with an Event of Default,
including without limitation the fees and disbursements of counsel, advisors,
consultants, examiners and appraisers for the Holder, in connection with (i) any
enforcement (whether through negotiations, legal process or otherwise) of this
Note in connection with such Event of Default, (ii) any workout or restructuring
of this Note during the pendency of such Event of Default and (iii) any
bankruptcy case or proceeding of the Company or any appeal thereof.

 

(h)                                 The section and other headings contained in
this Note are for reference purposes only and shall not affect the meaning or
interpretation of this Note.

 

(i)                                     Capitalized terms used herein and not
otherwise defined, shall have the meanings ascribed to them in the Purchase
Agreement.

 

8

--------------------------------------------------------------------------------


 

(j)                                    This Note may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same instrument.

 

Signature page follows

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Convertible Senior Secured
Promissory Note to be duly executed and delivered by its authorized officer, as
of the date first above written.

 

 

 

IFMI, LLC

 

 

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

AGREED AND ACKNOWLEDGED:

 

DGC FAMILY FINTECH TRUST

 

 

By:

/s/ Jeffrey D. Blomstrom

 

Name:

Jeffrey D. Blomstrom

Title:

Trustee

 

 

 

 

By:

/s/ Raphael Licht

 

Name:

Raphael Licht

Title:

Trustee

 

--------------------------------------------------------------------------------